Citation Nr: 0019684	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for major depression as 
secondary to service-connected ulcer disease. 

5.  Entitlement to an increased evaluation for ulcer disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November and 
December 1998 from the Wichita, Kansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for a right knee injury, hearing loss, 
tinnitus, major depression as secondary to the service 
connected ulcer disease, and an evaluation in excess of 20 
percent for ulcer disease.

The issue of major depression as secondary to the service 
connected ulcer disease will be addressed in the remand 
portion below.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's right knee condition and his period of active duty.

2.  There is no medical evidence of a nexus between the 
veteran's hearing loss and his period of active duty.

3.  There is no medical evidence of a nexus between the 
veteran's tinnitus and his period of active duty.

4.  The claim for service connection major depression as 
secondary to the service connected ulcer disease is 
plausible. 

5.  The veteran's ulcer disease is manifested by complaints 
of epigastric pain and vomiting, but with no evidence of 
hematemesis, melena, weight loss or circulatory disturbance 
after meals or hypoglycemic reactions.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for major depression as 
secondary to the service connected ulcer disease is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
ulcer disease have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A. Right knee condition

The veteran contends that he injured his right knee in 
service.  Service medical records are negative for any 
complaints, treatment, or diagnosis of a right knee 
injury/condition.  

Post-service VA medical records show a x-ray in July 1998 
which revealed meniscal calcifications noted, bony islands at 
the upper tibia, and no fracture noted.

The evidence establishes that the veteran has meniscal 
calcifications and bony islands at the upper tibia.  However, 
there is no medical evidence of a nexus between the veteran's 
right knee condition and his period of active duty service.  
Post-service medical records do not mention a right knee 
condition until approximately 1998.  The record has failed to 
provide any competent medical evidence illustrating a nexus 
between the veteran's right knee condition and his active 
duty service.  In absence of competent medical evidence to 
support the claim of entitlement to service connection for a 
right knee condition, the Board finds the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.

B. Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss due to 
noise exposure in service.  The veteran's induction 
examination dated February 1969 showed, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The veteran's separation examination dated December 1970 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5

10
LEFT
5
5
5

10

The record indicates that the first medical evidence of 
hearing loss was in July 1998.  A VA examination showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
45
45
LEFT
30
25/30
20
40
35

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

The impression was that the right ear indicated normal 
hearing through 500 Hz, with a mild to moderate sensorineural 
hearing loss above.  Test results for the left ear indicated 
mild sensorineural hearing loss from 250-800 Hz with the 
exception of 200 Hz, which was within normal limits.  
Tympanometry indicated normal tympanic membrane movement 
bilaterally.  Acoustic reflex thresholds were consistent with 
the degree of hearing loss.  The examiner noted that speech 
recognition scores were excellent bilaterally.  Although the 
veteran was a candidate for binaural amplification he opted 
to think about it for a while.

Since there is no medical evidence linking the veteran's 
hearing loss to service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  Due to 
the fact that the veteran's hearing loss was not incurred 
during his period of military service, service connection 
must be denied.

C. Tinnitus

Service medical records are negative for complaints, 
treatment, or diagnosis of tinnitus.  

In a July 1998 VA examination the veteran reported tinnitus 
bilaterally, that sounded like a high pitched tone.  He 
indicated that he had been treated for benign positional 
vertigo and had exercises that helped.  

The record establishes that the veteran currently has 
tinnitus.  However, the record has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's tinnitus and his active duty service.  The Board 
cannot rely solely on the veteran's own testimony because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet. App. 228 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence 
of competent medical evidence associating his tinnitus to any 
acoustic trauma in service, the Board finds that his claim is 
not well grounded.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  That nothwithstanding, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims, and as an 
explanation as to why his current attempt fails.

D. Service connection for major depression as secondary 
to service-connected ulcer disease

The veteran's claim for service connection for major 
depression as secondary to service-connected ulcer disease is 
found to be "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  In this regard, the veteran claims that he 
suffers from major depression as a result of stress and worry 
associated with his service connected ulcer disease.  A VA 
psychiatrist in March 1999 indicated that he had been seeing 
the veteran to look at patterns.  The examiner noted a DSM-IV 
diagnosis was psychophysiologic reaction to GI distress.  The 
examiner also noted that the veteran had chronic ulcer 
disease which flared up for no particular reason and results 
in: the veteran's anger at the symptoms plus what the ulcer 
disease did to him in the past, this included being kept from 
combat and thereby being unable to fulfill his and his 
friends expectations; depression that lasted several hours 
and was related to a sense of failure in not controlling his 
symptoms and in not going into combat; anxiety about the lack 
of control.


II.  Increased rating

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was afforded a VA examination in August 1998 in 
which the veteran reported vomiting approximately three times 
a week, more pronounced after ingestion of a large meal.  The 
veteran reported no melena and was taking Lansoprazole.  
There was no circulatory disturbance after meals, or 
hypoglycemic reactions.  He reported diarrhea which comes and 
goes, however, stools were usually normal.  There were 
episodes of colic, nausea and vomiting.  The examination 
showed abdomen soft, there was slight tenderness to palpation 
at the mid-epigastrium.  Bowel sounds were present and there 
was no organomegaly.  Normal weight was 175 pounds, and the 
veteran weighed 170 pounds.  He indicated that it was not 
unusual for him to gain or lose 5 to 10 pounds.  There were 
no signs of anemia.  There was tenderness to palpation over 
the mid epigastric.  An upper GI series revealed possible 
esophagitis, duodenal bulb ulcers, with no gross abnormality 
in the visualized small bowel.

VA outpatient treatment reports dated August 1998 to August 
1999 show continued break through epigastric burning on 
Prevacid, requiring Tums.  The veteran also had concerns 
about weight gain, questioning whether it could be due to his 
medications.  In July 1998 the veteran was prescribed 
Prilosec due to complaints of pain and discomfort.  There was 
also a diagnosis of marked atrophic gastritis associated with 
slight acute and chronic inflammation, negative for 
Helicobacter organisms.

The veteran's wife submitted a statement in November 1998 
indicating that he often agonized with severe abdominal pain 
lasting for more than six to eight hours.  She also witnessed 
him experiencing sleepless nights resulting in a short 
temperament.

The veteran currently has a 20 percent rating for his 
duodenal ulcer disease under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  According to this code, a 20 percent rating is 
warranted when the overall severity of the condition is 
"moderate," as manifested by recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration, 
or with continuous moderate manifestations.  A 40 percent 
rating is warranted when the overall severity of the 
condition is "moderately severe"-meaning less than "severe"-
but with impairment of health manifested by anemia and weight 
loss, or recurring incapacitating episodes averaging 10 days 
or more in duration at least 4 times a year.  If the 
condition is "severe," then a 60 percent rating is warranted.  
This is the maximum rating under this code, and must be 
evidenced by pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 20 percent currently 
assigned is not warranted.  The evidence does not support a 
finding of entitlement to a 40 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Code 7305.  The objective 
evidence of record does not indicate his duodenal ulcer 
disease is moderately severe with impairment of health 
manifested by anemia and weight loss, or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least 4 times a year.  The August 1998 VA examination 
showed no signs of anemia and although his normal weight was 
175 pounds he was at the time of the examination 170 pounds.  
In fact, April 1999 VA outpatient treatment records indicate 
that the veteran had a question concerning weight gain.  
There was also no objective medical evidence of recurring 
incapacitating episodes averaging 10 days or more in duration 
at least 4 times a year.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected duodenal ulcer disease.


ORDER

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for major depression as 
secondary to the service connected ulcer disease is well 
grounded, the appeal is granted to this extent.

Entitlement to an evaluation in excess of 20 percent for 
ulcer disease is denied.


REMAND

Although the veteran's claim for entitlement to service 
connection for major depression as secondary to the service 
connected ulcer disease is well grounded, the evidence is 
insufficient to warrant a grant of service connection.  The 
Board notes that there are VA examinations that are unclear 
concerning the etiology of the veteran's major depression.

VA outpatient progress notes from the Staff Psychiatrist 
diagnosed Axis I, major depressive disorder, recurrent, 
moderate; rule out post-traumatic stress disorder from 
childhood trauma.  Axis IV indicated that the veteran did not 
appear to have any acute stressors in his life at the time; 
had chronic stressors of his own chronic depression, and his 
childhood trauma history.  A psychiatric examination in 
September 1998 contains references to prior outpatient notes 
relating the veteran's psychiatric disorder was due to his 
ulcer disease.  However, there are other examinations which 
attribute his psychiatric impairment to events and causes 
unrelated to service.  

A November 1998 statement from Richard M. Shapiro, Ph.D. 
indicated "The patient's claims for some percentage of 
emotional disability related to his medical condition 
sustained while in the Army, sounds plausible, and worthy of 
review by the DAV, and the Army.  While the patient's early 
life experiences may well have left him sensitive to issues 
of having control and respect, the medical conditions which 
he developed while in the Army, and the emotional effect of 
these on his experience of himself and his life, may well 
have aggravated these sensitivities.  A more thorough review 
of this matter through an investigation that seems warranted, 
could serve to determine to what degree the patient's 
sensitivities to respect, control and being a whole man 
existed prior to his serving in the Army, and to what degree 
experiences in the Army exacerbated these proclivities."

The March 1999 VA psychiatrist's note has been mentioned 
above.  Progress notes also indicate that the veteran is 
struggling with mid-life issues.  In an April 1999 VA 
examination the examiner noted Axis I diagnosis as major 
depressive disorder, chronic.  Axis IV diagnoses were the 
veteran was acutely stressed by "battle" with Compensation 
and Pension process, and difficulty maintaining employment 
status; the veteran had chronic stress due to chronic 
depression and childhood trauma.

Therefore, the Board believes that a psychiatric examination 
as well as an etiology opinion is needed concerning the 
veteran's major depression.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and extent of his psychiatric 
impairment and the etiology thereof.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  The examiner is requested 
to note on the examination report whether 
the claims folder was reviewed.  All 
pertinent tests and studies must be 
completed.  The physician is requested to 
provide an opinion in terms of whether it 
is as least likely as not that the 
veteran's current psychiatric impairment 
was caused by or was aggravated by the 
veteran's service connected ulcer 
disease.  The examiner is also requested 
to note opinions of other physicians, 
including the VA psychiatric opinion in 
March 1999; it would be helpful if he 
were to comment on those opinions. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.


The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




________________________________
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

